Russell, C. J.
1. This case is controlled by the decision in Southern Ry. Co. v. Bennett,* 17 Ga. App. 162 (86 S. E. 418), where it was held: “A suit for damages based upon the provisions of section 2752 of the Civil Code of 1910 can not be maintained against the last of several •connecting carriers, if the loss or damage to the shipment occurred in the course of interstate transportation; for under the provisions of the Carmack amendment [34 Stat. 595, c. 3591, § 7, par. 11, 12], the initial carrier alone is liable for damage to interstate shipments, and under the Eederal regulation of interstate commerce (which supersedes all State regulation upon the same subject) the remedy against the initial carrier is exclusive.”
2. “When a trial court, in a case over which it has no jurisdiction, renders therein any judgment except one of dismissal, this court will reverse the same, whether exception to it for want of jurisdiction in the court below be taken in the bill of exceptions or not.” Kirkman v. Gillespie, 112 Ga. 507 (37 S. E. 714); Smith v. Ferrario, 105 Ga. 51, 53 (31 S. E. 38); Cutts v. Scandrett, 108 Ga. 620, 633 (34 S. E. 186); Southern Ry. Co. v. Born Steel Range Co., 122 Ga. 658 (50 S. E. 488).
3. The judgment in the lower court being subject to reversal because the original judgment in the suit was void for want of jurisdiction, and it being useless to send the case back for any other purpose, this court, in the exercise of its constitutional right to make a final disposition of the cause, will order the dismissal of the action in the trial court.

Judgment reversed.


Overruled in Central of Georgia Ry. Co. v. Waxelbaum Produce Co., post.